Citation Nr: 9915056	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  91-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for sarcoidosis.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney



WITNESSES AT HEARINGS ON APPEAL

The veteran and [redacted]





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision of the 
RO.  

Hearings were held at the Board in November 1991, October 
1993 and November 1995.  The Board remanded the case for 
additional development in December 1991 and June 1994.

In August 1996, the Board granted special monthly pension at 
the housebound rate.  The Board also found that new and 
material evidence had not been submitted to reopen the claim, 
and the veteran appealed that determination to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  

In an October 1998 Order, the Court vacated the Board's 
decision and remanded the case for a redetermination of the 
reopening question.  

In the August 1996 decision, the Board, in essence, 
determined that the most recent final decision was an October 
1980 Board decision.  For reasons discussed hereinbelow, the 
most recent final decision discussing service connection for 
sarcoidosis is a May 1989 rating decision.  



FINDINGS OF FACT

1.  In October 1980, the Board denied service connection for 
sarcoidosis.

2.  In May 1989, the RO declined to reopen the claim of 
service connection for sarcoidosis on the basis that new and 
material evidence had not been submitted.

3.  The veteran filed a timely Notice of Disagreement 
concerning the May 1989 rating decision, and he was issued a 
Statement of the Case; however, he failed to perfect the 
appeal.

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the May 1989 
rating decision.

5.  The veteran's reopened claim of service connection for 
sarcoidosis is plausible.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for sarcoidosis.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for sarcoidosis.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence

In October 1980, the Board denied the veteran's original 
claim of service connection for sarcoidosis.  In May 1989, 
the RO declined to reopen the veteran's claim on the basis 
that new and material evidence had not been submitted.  The 
veteran was notified of the decision in a May 1989 letter, 
and he filed a timely Notice of Disagreement.  The RO issued 
a Statement of the Case; however, the veteran did not perfect 
his appeal by filing a timely Substantive Appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the veteran did not 
file a Substantive Appeal within one year of the May 1989 
notice of the May 1989 rating decision, the decision became 
final.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the May 1989 rating decision, the evidence 
consisted of the veteran's service medical records, VA and 
private medical evidence and statements and testimony of the 
veteran.  The service medical records showed that the veteran 
received treatment of upper respiratory infections in 
service.  However, the first diagnosis of sarcoidosis was 
noted in 1977.  

The evidence submitted subsequent to the May 1989 rating 
decision includes VA and private medical evidence and 
statements and testimony of the veteran and [redacted] at 
the recent hearing at the RO.  

Most of the medical evidence shows that the veteran's 
sarcoidosis had become progressively disabling over the 
years.  Of particular interest is a recently received January 
1997 letter from Jeffrey D. Hasday, M.D.  Dr. Hasday noted 
that the veteran was suffering from end-stage sarcoidosis 
initially diagnosed while on active duty.  He noted that the 
veteran was completely disabled by his pulmonary disease and 
was on continuous supplemental oxygen.  Dr. Hasday stated: 
"While [the veteran's] sarcoidosis clearly started during 
his active duty, the etiology of sarcoidosis [was] unknown.  
Therefore, I cannot conclusively state that his disabling 
disease was caused by his military experience, nor can I 
exclude that possibility."  

The Board finds that the January 1997 letter from Dr. Hasday 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence is 
certainly new, as it was not of record at the time of the May 
1989 rating decision.  Furthermore, the evidence is material 
as it is probative of the issue of service incurrence.  
Although Dr. Hasday does not explain the reasons for his 
belief that the veteran's sarcoidosis began during service, 
the statement is certainly so significant that it must be 
considered to fairly decide the claim.  Thus, the Board finds 
that new and material evidence has been submitted to reopen 
the claim of service connection for sarcoidosis.  


II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, No. 97-1534, slip op. At 3-4 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of Dr. Hasday's statement that the veteran's 
sarcoidosis started in service, the Board finds the claim of 
service connection for sarcoidosis to be well grounded.  38 
U.S.C.A. 5107(a).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for sarcoidosis and the claim is 
well grounded, the appeal is allowed to this extent subject 
to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for sarcoidosis by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact take 
appropriate steps in order to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
sarcoidosis since service, particularly 
any who attributed his sarcoidosis to his 
period of service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should obtain 
medical records from Dr. Hasday.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
sarcoidosis.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  All indicated 
testing should be done in this regard.  
Based on the review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current disability 
due to sarcoidosis which is due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for sarcoidosis.  Due 
consideration should be given to all 
pertinent laws and regulations.  The 
evidence, both positive and negative 
should be carefully weighed and the 
credibility of each item assessed.  All 
other indicated development should be 
undertaken.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

